DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 12/27/2021. Claims 1-15 and 17-21 have been amended. Claims 1-21 are pending and will be considered for examination.
3.  	In light of applicant’s amendments to the Drawings submitted on 12/27/2021, the objection to the Drawing is withdrawn.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

 4. 	Claims 1-3, 7-9, 11, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiey et al. (US 2016/0216882 A1).
As in independent Claim 1, Kiey teaches a computing device comprising a display screen (fig. 3, pars. 46-47, 54-57, an exemplary hardware device 300 (e.g., a computing device) comprises a display), the computing device configured to: 
access at least one image of a biological sample stained for presence of one or more biomarkers from one or more memories communicatively coupled to the 
display, on the display screen, the at least one image at a first magnification level and a plurality of first tools corresponding to the first magnification level and for performing one or more first operations on the at least one image (fig. 6, pars. 81-83, a viewing field 620 displays an image (e.g., an image of an anatomical structure, such as a blood vessel environment) at an initial zoom level (e.g., first zoom level) that includes multiple GUI elements such as buttons 632, 634, 636, 638, 640, 642 (e.g., first tools) for performing action on the image); and
in response to receiving a user input to change a magnification level of the at least one image, display, on the display screen, the at least one image at a second magnification level, different than the first magnification level, and a plurality second tools corresponding to the second magnification level and for performing one or more second operations, different than the one or more first operations, on the at least one image (figs. 6-7, pars. 85-87, with a selection of a microscope button 633, a magnified image (e.g., second zoom level) of the underlying blood vessel environment can be displayed on a second viewing field 720 that includes multiple GUI elements such as buttons 730, 732, 734, 740, 742, 744 (e.g., second tools); further see pars 81-83), wherein (i) one or more tools of the plurality of first tools are displayed when the at least one image is displayed at the first magnification level and are disabled or hidden when the at least one image is displayed at the Page 2 of 14Response to Final Office Action of 09/01/2021 second magnification level, and (ii) one or more tools of the plurality of second tools are displayed when the at least one image is 

As in Claim 2, Kiey teaches all the limitations of Claim 1. Kiey further teaches that the second magnification level meets at least a predetermined magnification level (par. 86, 101, 109, the image is magnified to a 1,000,000. times. magnification of the blood vessel, which is set by a system).

As in Claim 3, Kiey teaches all the limitations of Claim 1. Kiey further teaches that the one or more tools of the plurality of second tools disabled or hidden when the at least one image is displayed at the first magnification level are contextually relevant at the second magnification level, but not contextually relevant at the first magnification level (figs. 6-7, at least pars. 81-83 and 85-87, the one or more tools of the second tools (e.g., 730, 732, 734, 740, 742, 744) hidden at the first zoom level are associated with the image at the second zoom level).

	As in Claim 7, Kiey teaches all the limitations of Claim 1. Kiey further teaches that the second magnification level is greater than the first magnification level (figs. 6-7, pars. 86, the image is 1,000,000. times magnified at the second zoom level).

 	As in Claim 8, Kiey teaches all the limitations of Claim 1. Kiey further teaches that the computing device is further configured to display on the display screen one or more viewer panels at the second magnification level, wherein the one or more viewer panels configured for display at the second magnification level are disabled or hidden at the first magnification level (figs. 6-7, pars. 81-83, the viewing field 620 displays the image at the first zoom level and the second viewing field 720 displays the image at the second zoom level).

 	As in Claim 9, Kiey teaches all the limitations of Claim 1. Kiey further teaches that the first magnification level is an unmagnified zoom level (fig. 6, pars. 81-83, 85-87, the blood vessel environment is being presented at an initial zoom level (e.g., first zoom level)).

As in Claim 11, Kiey teaches a computing device comprising a display screen (fig. 3, pars. 46-47, 54-57, an exemplary hardware device 300 (e.g., a computing device) comprises a display), the computing device configured to: 
access at least one image of a biological sample stained for presence of one or more biomarkers from one or more memories communicatively coupled to the computing device (at least pars. 3, 50, 55-56, 58, 70, information including biological models stored in a memory that can be accessed/retrieved by a use can to observe data/event);
display, on the display screen, the at least one image at a first magnification level and a first panel corresponding to the first magnification level, the first panel comprising a first set of user selectable options (fig. 6, pars. 81-83, a viewing field 620 displays an 
in response to receiving a user input to change a magnification level of the at least one image, display, on the display screen, the at least one image at a second magnification level, different from the first magnification level, the first panel, and a second panel corresponding to the second magnification level, the second panel comprising a second set of user selectable options (figs. 6-7, pars. 85-87, with a selection of a microscope button 633, a magnified image (e.g., second zoom level) of the underlying blood vessel environment can be displayed on a second viewing field 720 that includes multiple GUI elements such as buttons 730, 732, 734, 740, 742, 744 (e.g., second tools); further see pars 81-83), wherein one or more user selectable options of the second set of user selectable options are different than one or more user selectable options of the first set of user selectable options and are disabled or hidden when the at least one image is displayed at the first magnification level (figs. 6-7, at least pars. 81-83 and 85-87, one or more tools of the first tools are presented or hidden when the image is displayed at the first zoom level, and the one or more tools of the second tools are presented or hidden when the image is displayed at the second zoom level).  

	Claim 17 is substantially similar to claim 11 and rejected under the same rationale.	
	As in Claim 21, Kiey teaches a non-transitory computer-readable medium storing instructions which, when executed by one or more processors of a computing system (fig. 3, pars.  54-56, 59, one or more machine-readable storage media stores instruction for execution by a processor for performing action/operations), causes the computing system to: 
access at least one image of a biological sample stained for presence of one or more biomarkers (at least pars. 3, 50, 55-56, 58, 70, information including biological models stored in a memory that can be accessed/retrieved by a use can to observe data/event);
display the at least one image at a first magnification level, a plurality of first tools corresponding to the first magnification level and for performing one or more first operations on the at least one image, and a first panel corresponding to the first magnification level, the first panel comprising a first set of user selectable options (fig. 6, pars. 81-83, a viewing field 620 displays an image (e.g., an image of an anatomical structure, such as a blood vessel environment) at an initial zoom level (e.g., first zoom level) that includes multiple GUI elements such as buttons 632, 634, 636, 638, 640, 642 (e.g., first tools) for performing action on the image); and 
in response to receiving a user input to change a magnification level of the at least one image, display the at least one image at a second magnification level, different than the first magnification level, a plurality second tools corresponding to the second magnification level and for performing one or more second operations, different than the one or more first operations, on the at least one image, the first panel, and a second panel corresponding to the second magnification level, the second panel comprising a 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

5. 	Claims 4-6, 10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiey et al. (US 2016/0216882 A1) in view of Chukka et al. (US 2016/0321809 A1).
As in Claim 4, Kiey teaches all the limitations of Claim 1. Kiey does not teach that the one or more tools of the plurality of second tools comprises one or more image annotation tools.  
  	However, in the same filed of the invention, Chukka teaches that the one or more tools of the plurality of second tools comprises one or more image annotation tools (see at least fig. 6, par. 97).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of plurality of buttons at the first and second zoom levels by hiding one or more of the buttons at the respective zoom levs taught by Kiey with the providing of annotation tools taught by Chukka to provide the annotation tools in the buttons at the second zoom level when the device presents the plurality of buttons at the first and second zoom levels. The motivation or suggestion would be to provide an annotation tools in a plurality of buttons update that allows a user to easily annotate a magnified image.

 	As in Claim 5, Kiey-Chukka teaches all the limitations of Claim 4. Kiey-Chukka does not teach that the one or more image annotation tools comprises region of interest identification tools, measurement tools, indicia drawing tools, and region exclusion tools (Chukka, see at least fig. 6, par. 97, an annotation tool 360, which can be used to make 

 As in Claim 6, Kiey-Chukka teaches all the limitations of Claim 1. Kiey-Chukka further teaches that the one or more tools of the plurality of second tools comprises one or more image processing tools (Chukka, see at least fig. 6, par. 97).

 As in Claim 10, Kiey teaches all the limitations of Claim 9. Kiey does not teach that the at least one image further comprises a portion comprising identifying indicia.  
However, in the same filed of the invention, Chukka teaches that the at least one image further comprises a portion comprising identifying indicia (Chukka, see at least figs.  6-11).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of plurality of buttons at the first and second zoom levels by hiding one or more of the buttons at the respective zoom levs taught by Kiey with the presenting of the image comprising the identifying indicia taught by Chukka to present the image comprising the identifying indicia when the device presents the plurality of buttons at the first and second zoom levels of the image. The motivation or suggestion would be to provide a portion comprising identifying indicia so that a user may easily identify the portion of interest for the user to request further information.

 	As in Claim 14, Kiey teaches all the limitations of Claim 1. Kiey further teaches that at least one of the one or more user selectable options of the first set of user 
 	Although Kiey teaches one or more user selectable options of the second set of user selectable options (figs. 6-7, pars. 85-87, the second viewing field 720 displays the second tools (e.g., buttons 730, 732, 734, 740, 742, 744) for performing action on the image at the second zoom level), Kiey does not appear to explicitly teaches that the one or more user selectable options of the second set of user selectable options are image annotation options.  
 	However, in the same filed of the invention, Chukka teaches that the one or more user selectable options of the second set of user selectable options are image annotation options (see at least fig. 6, par. 97).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of plurality of buttons at the first and second zoom levels by hiding one or more of the buttons at the respective zoom levs taught by Kiey with the providing of annotation tools taught by Chukka to provide the annotation tools in the buttons at the second zoom level when the device presents the plurality of buttons at the first and second zoom levels. The motivation or suggestion would be to provide an annotation tools in a plurality of buttons update that allows a user to easily annotate a magnified image.

 As in Claim 15, Kiey teaches all the limitations of Claim 11. Kiey further teaches that the at least 
Kiey does not appear to explicitly teach that the first portion of the biological same comprises (ii) a second portion comprising identifying indicia.  
However, in the same filed of the invention, Kiey teaches that the first portion of the biological same comprises (ii) a second portion comprising identifying indicia (Chukka, see at least figs.  6-11).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of plurality of buttons at the first and second zoom levels by hiding one or more of the buttons at the respective zoom levs taught by Kiey with the presenting of the image comprising the identifying indicia taught by Chukka to present the image comprising the identifying indicia when the device presents the plurality of buttons at the first and second zoom levels of the image. The motivation or suggestion would be to provide a portion comprising identifying indicia so that a user may easily identify the portion of interest for the user to request further information.

 	As in Claim 16, Kiey-Chukka teaches all the limitations of Claim 15. Kiey-Chukka further teaches that the identifying indicia comprises an identification of a biomarker (Chukka, see at least figs.  6-11).  

 	As in Claim 20, Kiey teaches all the limitations of Claim 17. Kiey further teaches that at least one of the one or more user selectable options of the first set of user selectable options (fig. 6, pars. 81-83, the viewing field 620 displays the first tools (e.g., buttons 632, 634, 636, 638, 640, 642) for performing action on the image at the first zoom level).
 	Although Kiey teaches one or more user selectable options of the second set of user selectable options (figs. 6-7, pars. 85-87, the second viewing field 720 displays the second tools (e.g., buttons 730, 732, 734, 740, 742, 744) for performing action on the image at the second zoom level), Kiey does not appear to explicitly teaches that the one or more user selectable options of the second set of user selectable options are image annotation options.  
 	However, in the same filed of the invention, Chukka teaches that the one or more user selectable options of the second set of user selectable options are image annotation options (see at least fig. 6, par. 97).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of plurality of buttons at the first and second zoom levels by hiding one or more of the buttons at the respective zoom levs taught by Kiey with the providing of annotation tools taught by Chukka to provide the annotation tools in the buttons at the second zoom level when the device presents the plurality of buttons at the first and second zoom levels. The motivation or suggestion would be to provide an annotation tools in a plurality of buttons update that allows a user to easily annotate a magnified image.

6. 	Claims 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiey et al. (US 2016/0216882 A1) in view of Hermans et al. (US 2021/0210194 A1).
As in Claim 12, Kiey teaches all the limitations of Claim 11. Kiey further teaches that the computing device is further configured to: in response to receiving the user input to change the magnification level of the at least one image, display, on the display screen, the at least one image at the second magnification level, the first panel, the second panel (figs. 6-7, pars. 81-83, the viewing field 620 displays the image at the first zoom level and the second viewing field 720 displays the image at the second zoom level).
Kiey does not appear to explicitly teaches that a third panel corresponding to the second magnification level, the third panel comprising a third set of user selectable options.  
However, in the same filed of the invention, Hermans teaches that a third panel corresponding to the second magnification level, the third panel comprising a third set of user selectable options (see figs. 4-6, pars. 53, 56-57, 63-64, an image or a portion of the image with GUI elements (e.g., menus) displayed on a display screen of a device can be mirrored into a display screen of other devices; further see pars. 17-18).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of plurality of buttons at the first and second zoom levels by hiding one or more of the buttons at the respective zoom levs taught by Kiey with mirroring of the image with the GUI elements into other devices taught by Hermans to mirror the image with the GUI 
 	As in Claim 13, Kiey- Hermans teaches all the limitations of Claim 12. Kiey- Hermans further teaches that one or more user selectable options of the third set of user selectable options are different than the one or more user selectable options of the first set of user selectable options and the one or more user selectable options of the second set of user selectable options and are disabled or hidden when the at least one image is displayed at the first magnification level (see figs. 4-6, pars. 53, 56-57, 63-64, the image or the portion of the image with GUI elements (e.g., menus) displayed on the display screen of the device can be mirrored into the display screen of other devices; further see pars. 17-18).

	Claim 18 is substantially similar to claim 12 and rejected under the same rationale.

	Claim 19 is substantially similar to claim 13 and rejected under the same rationale.


Response to Arguments
7.	Applicant's arguments with respect to the claims 1-21 have been fully considered, but are moot in view of the new ground(s) of rejection.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/RINNA YI/
 Primary Examiner, Art Unit 2144